Case 2:19-cv-00152-PLM-MV ECF No. 13, PageID.182 Filed 03/25/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

DEREK JOSEPH BAILEY, #970890,           )
           Petitioner,                  )
                                        )      No. 2:19-cv-152
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
JACK KOWALSKI,                          )
          Respondent.                   )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 12), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: March 25, 2021                                  /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
